J. S71037/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
                                            :
RONALD HARVEY DOTSON,                       :
                                            :
                          Appellant         :     No. 992 MDA 2014


                      Appeal from the Order May 22, 2014
               In the Court of Common Pleas of Lycoming County
               Criminal Division No(s).: CP-41-CR-0000373-2012

BEFORE: FORD ELLIOTT, P.J.E., PANELLA, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 12, 2014

        Appellant, Ronald Harvey Dotson, appeals from the order entered in

the Lycoming County Court of Common Pleas modifying his Intermediate

Punishment (“IP”) sentence based on two curfew violations of his house

arrest.1    Appellant’s counsel, Kirsten A. Gardner, Esq. (“Counsel”), of the

Lycoming County Public Defender’s Office, has filed with this Court a petition



*
    Former Justice specially assigned to the Superior Court.
1
  The trial court did not revoke Appellant’s IP, but ordered him to serve the
remainder of electronic monitoring/house arrest term in prison. See 42
Pa.C.S. §§ 9773(a) (providing court may at any time increase or decrease
conditions of county intermediate punishment), 9773(c) (stating court shall
not revoke or increase conditions of county intermediate punishment
without hearing at which court shall consider initial sentencing proceeding
and defendant’s conduct while serving county intermediate punishment).
J. S71037/14


to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).2               We grant

Counsel’s petition and affirm the order.

        On July 31, 2012, Appellant pleaded guilty to driving while operating

privilege is suspended or revoked (“DUS”) and two counts of driving under

the influence (“DUI”).3 On March 6, 2014,4 the trial court imposed sentence

as follows: (1) for DUI, five years’ Intermediate Punishment, with six months

to be served on electronic monitoring at home and eligibility for work release

or work crew; and (2) for DUS, a consecutive ninety days’ incarceration in

the Lycoming County Prison, all of which may be served on the electronic

monitoring.

        Approximately two-and-a-half months later, on May 22, 2014, the

court convened a hearing at which a probation officer (“PO”) alleged that

Appellant twice violated the curfew conditions of his in-home electronic

monitoring by leaving his house. The PO also averred that while detaining

Appellant, Appellant admitting to using heroin, but the PO did not administer

a urine test. The parties then agreed to the following: the PO withdrew the

allegation of heroin use, Appellant admitted the curfew violations, and

2
   In lieu of an appellee’s brief, the Commonwealth has filed a letter
indicating it is relying on the trial court opinion.
3
    75 Pa.C.S. §§ 1543(b)(1), 3802(a)(1), (b).
4
  The record reveals a series of continuances resulting in the one year and
seven month lapse until sentencing.



                                     -2-
J. S71037/14


Appellant would serve the remainder of his “time at the pre-release facility”

at the Lycoming County Prison. The court did not revoke Appellant’s IP, but

ordered that he serve the remainder of his electronic monitoring term at the

county prison’s pre-release center, with work release.   The court ordered,

“So in essence you got 9 months, but you got credit for all the time you

spent on in-home detention[ and in prison.]” N.T., 5/22/14, at 3. Appellant

stated that he agreed and understood, and the hearing concluded without

any objection from Appellant. Id. at 3-4.

      Appellant did not file a post-sentence motion, but took this timely

appeal and complied with the court’s order to file a Pa.R.A.P. 1925(b)

statement.

      We first consider Counsel’s petition to withdraw from representation.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc). This Court has summarized,

         Counsel must: 1) petition the court for leave to withdraw
         stating that, after making a conscientious examination of
         the record, counsel has determined that the appeal would
         be frivolous; 2) furnish a copy of the brief to the
         defendant; and 3) advise the defendant that he or she has
         the right to retain private counsel or raise additional
         arguments that the defendant deems worthy of the court’s
         attention.

Id. (citation omitted). Additionally,

         in the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set


                                        -3-
J. S71037/14


         forth counsel’s conclusion that the appeal is frivolous; and
         (4) state counsel’s reasons for concluding that the appeal
         is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. (quoting Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009)).

      In the instant matter, Counsel’s petition to withdraw states she “has

made a conscientious examination of the record and believes the appeal is

frivolous,” informed Appellant of her intention to withdraw and his “need . . .

to obtain new counsel or proceed pro se,” and provided him with a copy of

her petition to withdraw and brief.        Counsel’s Pet. for Permission to

Withdraw as Counsel, 8/26/14. Counsel has also attached a copy of a letter

to Appellant, stating the same.

      In her brief, Counsel presents one issue: whether the court abused its

discretion in imposing a manifestly excessive sentence.     Counsel advances

Appellant’s claim that the court failed to consider “that this was his first

violation since his release date of April 24, 2014, and therefore [the court’s]

modification of sentence was unduly harsh and manifestly excessive.”

Anders Brief at 10. Counsel cites relevant decisional authority on the abuse

of discretion standard for reviewing a sentence and concludes this issue is

frivolous.   Counsel recounts that at the hearing, Appellant admitted the

curfew violations of his house arrest and stated his agreement with the PO’s

proposal that he serve the remainder of his house-arrest term in prison.

Counsel also reasons that the sentence modification was within the



                                     -4-
J. S71037/14


sentencing guideline range, did not affect the length of the sentence, and

“merely changed the place of confinement from house arrest to incarceration

at the pre-release center.” Id. at 11.

      We hold Counsel has complied with the requirements of Santiago.

See Cartrette, 83 A.3d at 1032.            We thus independently consider

Appellant’s sentencing claim.

      “The right to appeal the discretionary aspects of a sentence is not

absolute.” Commonwealth v. Shugars, 895 A.2d 1270, 1274 (Pa. Super.

2006). “[I]ssues challenging the discretionary aspects of a sentence must

be raised in a post-sentence motion or by presenting the claim to the trial

court during the sentencing proceedings. Absent such efforts, an objection

to a discretionary aspect of a sentence is waived.” Id. (citation omitted).

      Here, the trial court reasoned that Appellant has waived any challenge

to the discretionary aspects of his sentence by failing to object at sentencing

or in a post-sentence motion. Our review of the sentencing transcript and

the record confirms that Appellant did not object. Accordingly, we agree this

issue is waived from our review. See id.

      Finding no relief due on Appellant’s sentencing issue, we grant

Counsel’s petition to withdraw and affirm the order modifying Appellant’s IP

sentence.

      Counsel’s petition to withdraw granted. Order affirmed.




                                     -5-
J. S71037/14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/12/2014




                          -6-